          Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 1 of 9




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF TIMOTHY CRABTREE
 8               Plaintiff,
 9         v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   DECLARATION OF TIMOTHY CRABTREE                   BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR                 1              One Convention Place, Suite 1400
                                                                   701 Pike Street
                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 2 of 9




 1           I, Timothy Crabtree, have personal knowledge of the information below and declare as follows:

 2           1.      I am an independent contractor agent for State Farm Mutual Automobile Insurance

 3   Company (“State Farm”), the parent of State Farm Life Insurance Company (“State Farm Life”) in

 4   Washington.

 5           2.      I am not an employee of State Farm.

 6           3.      As an independent contractor agent for State Farm, my role is to inform potential

 7   policyholders about insurance. This includes the risks that make it necessary, how they can protect

 8   themselves, their families, and their property, and how to help individuals achieve their objectives.

 9   This also includes State Farm’s numerous kinds of insurance to help people manage the risks of

10   everyday life and recover from unexpected life events.

11           4.      I am licensed to market, solicit, and service insurance in Washington. I have worked as

12   an independent contractor agent for State Farm since November 1, 1998.

13           5.      I have a bachelor’s degree from Western Washington University with a major in

14   demographics.

15           6.      I understand that this lawsuit involves claims against State Farm Life relating to the

16   Universal Life insurance policy issued on Form 94030, which was sold in Washington between 1994

17   and 2004 (“the Policy,” “Policies,” or “Universal Life”).

18           7.      I purchased the Policy for myself around the year 2000, and I have purchased universal
19   life policies for my wife and my children as well. When I bought the Policy, I understood that the cost

20   of insurance rates that would apply to me under the Policy took into account State Farm Life’s profits

21   and expenses because I knew that State Farm Life had to recoup its costs of doing business and remain

22   profitable and financially strong in order to pay out benefits and fulfill any other obligations required

23   of it as an insurer.

24           8.      I purchased the Policy for three primary reasons. First and foremost was to take care

25   of my loved ones if something happened to me. Second, I purchased the Policy because it had a lot

26   of living benefits, such as the ability to take loans against the account value. Finally, I purchased the
27   Policy because it will still be in force later in my life.

28    DECLARATION OF TIMOTHY CRABTREE                                 BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                           2                   One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 3 of 9




 1          9.      I am the assigned State Farm agent for the Plaintiff in this matter, Mr. William T.

 2   Whitman. Although I was not the agent involved in the marketing of Mr. Whitman’s Universal Life

 3   policy in 2001, my agency has serviced his policy since January 2010.

 4          10.     I have been an independent contractor agent for State Farm in Bellevue, Washington

 5   for over 22 years. From 1998 to 2004 when State Farm Life sold the Universal Life Policy in

 6   Washington, I was involved as the agent in 35 applications for the Policy. I am the assigned agent for

 7   20 Universal Life policyholders that are currently in force and 1 Universal Life policyholder who

 8   passed away and whose beneficiaries received the death benefit under the Policy. I was also involved

 9   with a number of other Universal Life Policies that are no longer in force for other reasons, such as a

10   cash surrender or a lapse for failure to pay premiums.

11   My Individualized Sales Method

12          11.     In my experience, the best way to communicate with potential policyholders is through

13   face-to-face meetings, which facilitate a needs-based conversation and allows me to provide

14   information about State Farm Life’s products so potential policyholders can determine if a particular

15   policy meets their financial needs and goals and reasons for wanting life insurance in the first place.

16          12.     When marketing the Policy during the relevant time period, my focus in conversations

17   with potential policyholders about life insurance products varied from individual to individual because

18   potential policyholders had different needs, goals, and motivations. They also had different budgets,
19   financial sophistication, knowledge of life insurance, age, family situations (like whether or not they

20   were married or divorced, had children or no children), economic conditions, and education levels,

21   among many other differences.

22          13.     During this time period, these differences affected policyholders’ approach to the

23   Policy and our discussions about the Policy.         For example, I spoke with several financially

24   sophisticated business owners with large budgets who were motivated to use the Policy as a retirement

25   vehicle and we discussed ways to maximize their contributions and limit taxable income. I recall

26   younger potential policyholders who asked me about the guaranteed insurability option because they
27   were motivated to lock in a favorable rate class if they wanted to later add additional insurance without

28    DECLARATION OF TIMOTHY CRABTREE                                 BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         3                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 4 of 9




 1   having to go through underwriting. And I recall a number of other policyholders who asked about

 2   taking loans against the Policy’s account value as a potential low-interest loan.

 3           14.     If the needs of a potential policyholder led us to discuss Universal Life during the

 4   relevant time period, it was my custom and practice to show the person a diagram of a pot. I would

 5   draw a pot, with a line showing money going in when premiums were paid, increasing the amount in

 6   the pot. I also drew two arrows coming out of the pot, showing money that State Farm Life deducted

 7   from account value for the cost of insurance, the monthly expense charge, and the monthly charges

 8   for riders, if any.

 9           15.     During the relevant time period, it was my practice to discuss the underwriting process

10   with potential policyholders and how their individual health characteristics affected their cost of

11   insurance rate. I explained that underwriting was the process through which State Farm Life evaluates

12   the health and risk characteristics of each insured before assigning a permanent rate class. I did this

13   because I sought to manage the expectations of potential policyholders about the life insurance

14   products that may be available to them and I would not want a potential policyholder with a chronic

15   health issue that would disqualify them from coverage to go through the application process if it is

16   evident at the outset they would not qualify for coverage. I explained that the individual characteristics

17   of the person being insured, such as age, sex, and health conditions, would determine their rate class

18   and the cost of insurance rate applied to them under the terms of the Policy. I also explained that
19   tobacco use would result in higher costs of insurance. I recall several potential policyholders who told

20   me they were not tobacco users for their application, but the underwriting process revealed tobacco

21   use, causing them to be offered a Policy in a more expensive rate class.

22           16.     It was my custom during this time period to use illustrations to show how the pot of

23   money would grow in early years while the cost of insurance was lower, but that it could start to

24   decline in later years. The illustration included information about the insured person’s age, sex, and

25   likely rate class. I recall explaining how the cost of insurance increasing due to age caused the account

26   value to decrease in later years. I sometimes highlighted how the account value would increase, then
27   plateau, then start to decrease in later years. The illustrations were important because each individual

28    DECLARATION OF TIMOTHY CRABTREE                                  BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         4                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 5 of 9




 1   Policy was different, and the point at which account value started to decline differed depending on

 2   Policyholder needs, motivations, budgets, and options selected.

 3   Variations Among People Buying Universal Life Policies

 4          17.     I have marketed insurance products, including Universal Life, to many different types

 5   of people during the relevant time period.

 6          18.     During the relevant time period, the individuals that I marketed the Policy to varied

 7   greatly, and included people of different demographics, who had different incomes, different

 8   motivations for buying the Policy, different objectives, and different levels of familiarity with life

 9   insurance products. Because of the differences among potential policyholders, the discussions I had

10   about the Policy, including my explanation of how it worked, the potential performance of the product

11   over time, any charges or deductions payable, and benefits of the Policy, varied across those different

12   potential policyholders.

13          19.     For example, I recall speaking with potential policyholders in their 20s and discussing

14   the benefits of locking in the coverage needed with a term policy and then discussing converting all

15   or a portion of existing term coverage to Universal Life as their budgets increased. We would discuss

16   the credit that State Farm Life offered for conversions from term to Universal Life completed within

17   the first five years of the term policy. I also recall speaking to potential policyholders about covering

18   their temporary higher need for coverage with a term policy and complementing their longer
19   permanent needs with Universal Life. We would discuss how for the years that children still lived at

20   home and mortgages were higher, the insurance needs would be greater but would eventually decrease

21   as children moved out and the mortgage loan decreased. I also recall policyholders who sought to

22   structure their premium payments higher in earlier years and have lower premium payments in later

23   years, sometimes around retirement.

24          20.     Mr. Whitman is an example of how each policyholder is different. Although I was not

25   the agent who assisted Mr. Whitman when he applied for his Policy, I am familiar with his history

26   because I am now his assigned agent. Mr. Whitman applied for his Policy when he was 20 years old
27   and his policy was issued at age 20. He chose $500,000 as his initial basic coverage amount, and

28    DECLARATION OF TIMOTHY CRABTREE                                 BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         5                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 6 of 9




 1   selected Death Benefit Option 1. After completing his application, answering questions on the

 2   Medical Examiner’s Report and going through the State Farm Life underwriting process, State Farm

 3   Life assigned him Standard Rate Class – Male Non-Tobacco.

 4          21.     To review information about the policyholders for the Universal Life Policies for whom

 5   I am the assigned agent (“Policyholders”), I had one of the team members from my agency search our

 6   policy database for Universal Life Policies issued between the beginning of 1994 and the end of 2004.

 7   Attached as Exhibit A is a chart summarizing these business records: 21 Universal Life Policies issued

 8   on Form 94030 between November 17, 1996, and May 4, 2004, owned by Policyholders for whom I

 9   am the assigned agent. The 21 Policies described in Exhibit A consist of 20 Universal Life Policies

10   that are currently in force and 1 Universal Life Policy that terminated with a claim on the death benefit.

11   My agency no longer has direct access to data concerning other Universal Policies that I was associated

12   with, such as those that terminated due to cash surrenders or failures to pay premiums.

13          22.     Of the 21 Universal Life Policyholders for whom I am the assigned agent,

14   Mr. Whitman is the only person who was 20 when the policy was issued to him.                       For these

15   Policyholders, the age of the insured when the Policy was issued range from 0 to 61. The average age

16   of the insureds when these Policies were issued is just under 28.

17          23.     The average size of the death benefit for these Policyholders is roughly $103,000,

18   ranging from as little as $25,000 up to Mr. Whitman’s current death benefit of $474,197, with roughly
19   half of people obtaining coverage in the range of $50,000. Mr. Whitman is the only person out of 21

20   who had a death benefit over $200,000, and he was by far the youngest person – at just 20 years old –

21   to apply for such a high death benefit.

22          24.     Among the Policyholders, Mr. Whitman was also in the minority of people who

23   selected Death Benefit Option 1: 6 Policyholders had Option 1, and 15 had Option 2. In Death Benefit

24   Option 1 policies, the death benefit amount is level with the basic amount of the Policy regardless of

25   the size of the account value. As the account value goes up for Death Benefit Option 1 Policyholders,

26   the amount of the cost of insurance deduction can go down even when the cost of insurance rate
27   increases annually with the age of the Insured. In Death Benefit Option 2 policies, the death benefit

28    DECLARATION OF TIMOTHY CRABTREE                                  BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         6                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 7 of 9




 1   amount rises and falls with the account value. As a consequence, the cost of insurance charges will

 2   increase each year for Policyholders with the advancing age of the insureds, regardless of the amount

 3   of the account value. I explained these options to the potential State Farm Life customers I spoke

 4   with, and most chose Death Benefit Option 2.

 5          25.       Mr. Whitman has kept his Policy in force, and it remains in force today over 20 years

 6   after it was issued. But some Policyholders terminated their Policies. As mentioned above, some

 7   Policies I was associated with were terminated for a cash surrender, some terminated by lapse due to

 8   policyholders choosing not to fund the account value sufficiently (including some who did not pay at

 9   all), and 1 policy terminated with a claim on the death benefit.

10          26.       Policyholders during the relevant time period had a wide variety of concerns when

11   purchasing life insurance, and so applied for different rider benefits, or optional add-ons, to their

12   policies for an added charge. For example, 2 Policyholders pay for Accidental Death riders, where

13   they receive an added pay-out in the event the insured dies in an accident. 6 Policyholders obtained

14   the Guaranteed Insurability Rider, which meant that they could increase their death benefit without

15   needing to go through the underwriting process again (3 Policyholders took advantage of this to

16   increase their death benefit). 12 Policyholders opted for the Waiver of Monthly Deduction rider,

17   which waived all monthly deductions in the event the insured became disabled. Unlike these

18   Policyholders who received additional benefit coverages with their Policy, Mr. Whitman had no riders
19   on his Policy.

20          27.       Many Policyholders determined that they needed additional coverage from their

21   Universal Life policies and decided to increase the amount of their death benefit. Our goal as an

22   agency was to speak with Policyholders at least every 5 years to review their Policies as their lives,

23   circumstances, and motivations changed.        Those policyholders who purchase the Guaranteed

24   Insurability Option rider are entitled to apply for increases in coverage at set age intervals without

25   undergoing additional underwriting. Other policyholders who seek to add additional coverage do

26   undergo additional underwriting. Among the Policyholders for whom I am the assigned agent, 8
27   increased their death benefits, some more than once – resulting in 16 death benefit increases across all

28    DECLARATION OF TIMOTHY CRABTREE                                   BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                        7                       One Convention Place, Suite 1400
                                                                                    701 Pike Street
                                                                               Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 8 of 9




 1   of the 21 Policyholders. One of the Policyholders increased their death benefit in 2007 but then

 2   terminated the increase in 2008, all while keeping the original Policy in force.

 3           28.    In my conversations with potential policyholders during the relevant time, I expressed

 4   that their personal health characteristics affected their cost of insurance. For example, State Farm Life

 5   has substandard “table ratings” for insureds whose medical examination or other underwriting

 6   information reveals greater health risks. Among the policies that I service, 3 Policyholders were “table

 7   rated” meaning that they were charged a cost of insurance higher than the standard rate because of

 8   their individual health characteristics. State Farm Life’s overall table ratings go up to table 20, but the

 9   Policyholders for whom I am the assigned agent range from 3 through 6. The higher the table rating,

10   the higher the cost of insurance. State Farm Life also assigns rate classes based on tobacco use and

11   has entirely separate rate classes for insureds who use tobacco. For all adult insureds, the cost of

12   insurance rates in the tobacco rate class are higher than the cost of insurance rates in the non-tobacco

13   rate class.

14           29.    Mr. Whitman is also somewhat unique in that his decisions about how to contribute

15   premiums to his Policy over the last twenty years has built equity into his Universal Life Policy by

16   receiving more in interest from State Farm Life than has been deducted from the Policy’s account

17   value. Over the duration of his Policy, the interest that State Farm Life has credited to the account

18   value for Mr. Whitman’s Policy (over $14,000) exceeds the total cost of insurance and monthly
19   expense deductions taken from the account value for Mr. Whitman’s Policy (roughly $12,000).

20   Among the 21 Policyholders for whom I am the assigned agent, this has happened only 4 other times.

21           30.    Another way that Mr. Whitman stands apart from other Policyholders is his use of his

22   account. He has withdrawn over $25,000 from the Policy’s account value over the life of the Policy,

23   resulting in reductions to his death benefit amount. Among the Policyholders for whom I am the

24   assigned agent, only 2 other Policyholders have taken withdrawals, and nowhere close to the amount

25   of Mr. Whitman’s $25,000 withdrawal: the closest amount being $3,078, and the other just $800.

26           31.    Mr. Whitman also took out several loans against the account value of his Policy.
27   Among the Policies for whom I am the assigned agent, only 3 other Policyholders presently have loans

28    DECLARATION OF TIMOTHY CRABTREE                                  BETTS, PATTERSON & MINES, P.S.
      No. 3:19-cv-06025-BJR                         8                      One Convention Place, Suite 1400
                                                                                    701 Pike Street
                                                                               Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 97 Filed 03/29/21 Page 9 of 9




 1   against the account value associated with their Policy. Mr. Whitman is also unique in paying back his

     loan, as most Policyholders choose not to repay loans.

 3           32.    In sum,there is considerable diversity in the needs, budgets, motivations, and purchase
 4   experiences of the Form 94030 Policyholders for whom I am the assigned agent. Policyholders’

 5   different underwriting and rate class assignments, widely diverse use of riders, different death benefit

 6   selections, varied ages at issuance ofthe Policies, and use ofthe Policies through their term reflect the

 7   variation in Policyholders’ understanding of the Policy.
 8          33.     I declare under the penalty of perjuty under the laws of the United States of America
 9   that the foregoing is true and correct.

10          Executed thisiof March, 2021 in Chandler, Arizona.

11

12
                                                          Timothy Crabtree
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF TIMOEIIY CRAOTOEE                                BE TFS,PATTERSON & MINES, P.S.
     No.3^J9-cv-06025"BJR                          9                    One Convention p!acc. Suite ‫ ا‬400
                                                                                 70‫ ا‬Pike Street
                                                                            Seattle, WA 98101-3927
